DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “audible output device configured to output” and “display output device.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,335,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate claims 1-17 of the present invention.  The claims are not patentable distinct from each other because both the present application and U.S. Patent are directed to an endovascular system and method including the same structure (elongate flexible member, sensor and processor) as well as processing a physiological parameter of the same structure of a patient and outputting a visual indication including color. The claims include additional limitations which are not patentably distinct including at least calibration and pattern techniques, satisfying thresholds and non-image based ultrasound.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1-6, 10, 11 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Nakazawa et al (2003/0135091) and further in view of Schellenberg (7,302,288).
Regarding claims 1, 2 and 10, Frazin discloses an endovascular navigation system, comprising: an elongate flexible member configured to access a venous vasculature of a patient (col.3, ll.41-44; col.5, ll.6-9); a sensor disposed at a distal end of the elongate flexible member and configured to sense a physiological signal (ultrasound signal) of the venous vasculature of the patient (col.2, ll.58-68); a processor configured to: receive the physiological signal of the venous vasculature of the patient provided by the sensor; process the physiological signal to determine one or more physiological characteristics (blood flow direction) of the venous vasculature of the patient (col.2, ll.58-68; col.3, l.41-col.4, l.3); and determine, based on the one or more physiological characteristics of the venous vasculature of the patient, that the elongate flexible member is in a first position or a second position, the second position being within a predetermined structure of the venous vasculature of the patient (col.3, ll.41-56); a display output device configured to display: at least part of the physiological signal provided by the sensor; a first visual indication when the distal end of the elongate flexible member is in the first position (upwardly-directed peaks, 36); a second visual indication when the distal end of the elongate flexible member is in the second position (downwardly-directed peaks, 38); and 
However, Nakazawa et al teach in the same medical field of endeavor, wherein the first visual indication is a first color, the second visual indication is a second color and the third visual indication is a third color; wherein the first color is green, yellow or red, and the second color is blue ([0105], identification labels are separated by colors e.g. red, blue, yellow, green or the like).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first visual indication, the second visual indication and the third visual indication of Frazin with the color visual indications of Nakazawa et al as it would provide an alternate functional equivalent for the user to visualized the displayed position.  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, as it is See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  Frazin as modified by Nakazawa et al fail to explicitly disclose an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Nakazawa et al with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Regarding claim 3, Frazin discloses wherein the processor is further configured to track the position of the distal end of the elongate flexible member within the venous vasculature, and the display output device is further configured to display a visual indication of the position of the distal end of the elongate flexible member in real time (fig.5).
Regarding claims 4 and 5, Frazin fail to explicitly disclose wherein the predetermined structure within the venous vasculature of the patient is one of the superior vena cava of the patient, and the lower one-third of the superior vena cava of the patient.
However, Frazin teaches that the predetermined structure may be the vena cava (col.5, ll.6-9).

Regarding claim 6, Frazin discloses wherein the processor is configured to determine that the position of the distal end of the flexible member is within the predetermined structure of the venous vasculature of the patient by determining that the physiological characteristic of the venous vasculature of the patient satisfies a threshold associated with the predetermined structure within the venous vasculature of the patient (col.3, l.57-col.4, l.14).
Regarding claim 11, Frazin discloses wherein the display output device is configured to display at least part of the physiological signal provided by the sensor in real-time (fig.5).
Regarding claim 14, Frazin disclose wherein the physiological signal of the venous vasculature of the patient comprises an in vivo non-image based ultrasound signal of the venous vasculature of the patient (col.1, l.66-col.2, l.6).
Regarding claim 15, Frazin discloses wherein the elongate member is a catheter, a guide wire, or a stylet (col.3, ll.1-11).
Regarding claims 16 and 17, Frazin discloses an endovascular navigation method comprising: receiving a physiological signal (ultrasound signal) of a venous vasculature of a patient provided from a sensor on a distal end of an elongate flexible member within venous vasculature of the patient (col.2, ll.58-68); processing the physiological signal to determine one or more physiological characteristics (blood flow characteristics) of the venous vasculature of the patient (col.2, ll.58-68; col.3, l.41-col.4, l.3); determining, based on the one or more physiological characteristics of the venous vasculature of the patient, that the elongate flexible 
However, Nakazawa et al teach in the same medical field of endeavor, wherein the first visual indication is a first color, the second visual indication is a second color and the third visual indication is a third color; wherein the first color is green, yellow or red, and the second color is blue ([0105], identification labels are separated by colors e.g. red, blue, yellow, green or the like).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first visual indication, the second visual indication and the third visual indication See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, as it is “useful and intelligible only to the human mind.” See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  Frazin as modified by Nakazawa et al fail to explicitly disclose an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Nakazawa et al with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Claims 7-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Nakazawa et al (2003/0135091) and further in view of Schellenberg (7,302,288) as applied to claim 1 above, and further in view of Iinuma (4,583,552).

However, Iinuma teaches in the same medical field of endeavor, performing blood flow pattern analysis on received information tracking blood flow (col.1, ll.62-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blood flow direction and processor of Frazin as modified by Nakazawa et al and Schellenberg with pattern analysis as it would provide additional directional information for guidance of the catheter as set forth in Iinuma.
Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Nakazawa et al (2003/0135091) and further in view of Schellenberg (7,302,288) as applied to claim 1 above, and further in view of Brauker et al (2005/0203360).
Regarding claim 12, Frazin as modified by Nakazawa et al and Schellenberg disclose the invention as claimed and discussed above, but fail to explicitly disclose dynamically calibrate settings of the endovascular navigation system for the patient based on processing of the physiological signal of the venous vasculature of the patient.
However, Brauker et al teach in the same medical field of endeavor, dynamically calibrate settings of the sensor for the patient based on the processing of the physiological characteristic provided by the sensor over time ([0217]).
.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Nakazawa et al (2003/0135091) and further in view of Schellenberg (7,302,288) as applied to claim 1 above, and further in view of Overall et al (2004/0260346).
Regarding claim 13, Frazin as modified by Nakazawa et al and Schellenberg disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the sensor is configured to detach from the elongate flexible member while the elongate flexible member remains in the venous vasculature of the patient.
However, Overall et al teach in the same medical field of endeavor, an intraluminal catheter comprising an elongated shaft and having at least one detachable portion of the catheter located at the distal end ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor at the distal end of the elongate member of Frazin as modified by Nakazawa et al and Schellenberg with being detachable as it would provide the ability for a sensor to remain in place within the vasculature while moving or removing the elongate member as set forth in Overall et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793